Appeal by the State Rent Administrator from an order which annulled his determination denying decontrol and directed him to declare that the subject premises are decontrolled. Order reversed, with costs, and proceeding dismissed, without costs. In our opinion, the State Rent Administrator’s finding that the subject structure was one four-family house, rather than two two-family houses, was supported by substantial evidence and had a rational basis (cf. Matter of Bobal Holding Corp. v. McGoldrick, 285 App. Div. 1177; Matter of Castleton Estates V. Abrams, 1 A D 2d 390). Consequently, his determination may not be disturbed by the courts (Matter of Park East Land Corp. v. Finkelstein, 299 N. Y. 70, 75; Matter of Avon Bar & Grill v. O’Connell, 301 N. Y. 150, 153; Matter of Boseo v. Weaver, 5 A D 2d 879). Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.